DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments
Applicant’s arguments with respect to claims 1 and 4-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Binger (US 2013/0044966 A1) in view of Chau (US 8,927,078 B2).
Regarding claim 1, Binger teaches a method of manufacturing a thermoplastic bag (See Figs 1 and 6), comprising:
applying an odor control component proximate a top edge of a thermoplastic film layer (See ¶ [0025] - "...In this configuration, any liquid additive, fragrance, malodor control agent, fragrance release inhibitor, or a combination thereof concentrated in the hem area, the draw tape, the interior of the bag, or the bottom of the bag is localized near the source of malodors." See further ¶ [0037] describing applying an odor control component to the interior of the thermoplastic film);
folding a top portion of the thermoplastic film layer back to the thermoplastic film layer (See Fig 2 illustrating a top portion of the thermoplastic film layer {#570} being folded over back onto the film layer. See further ¶ [0024] - "...The hem in a draw tape bag is formed by two layers of film which are fused together to create a hem seal. The hem seal is typically created by heating the film until it melts and then fusing the two layers together. Heat sealing operations typically create a strong bond which cannot be separated without destroying the film, otherwise known as a destructive bond. Draw tape bags and methods for making draw tape bags are described in U.S. Pat. Nos. 4,867,735, 4,966,059, and 5,006,380 which are incorporated herein by reference..." & ¶ [0031]. See further ¶ [0025] - "...The hem 470 may further define a passageway 472, which is at least partially enclosed, as show in FIG. 2. Referring to FIG. 2, the hem 570 may be formed by folding an upper portion 592 of the back wall 520 of the bag 400 onto the inside surface 404 of the bag 400, and sealing it thereto at the hem seal 458...");
and forming a hem seal (Fig 2, #458) that secures the folded top portion of the thermoplastic film layer and defines a draw tape sleeve (Fig 2, #472) and a hem skirt (See Fig 2 for the hem skirt. See ¶ [0025] - "...Referring to FIG. 2, the hem 570 may be formed by folding an upper portion 592 of the back wall 520 of the bag 400 onto the inside surface 404 of the bag 400, and sealing it thereto at the hem seal 458..."), wherein folding the top portion places the polymer-based non-scented odor control component within the draw tape sleeve or between the hem skirt and the thermoplastic film layer (See ¶ [0025] - "...In this configuration, any liquid additive, fragrance, malodor control agent, fragrance release inhibitor, or a combination thereof concentrated in the hem area, the draw tape, the interior of the bag, or the bottom of the bag is localized near the source of malodors.").
	Binger does not specifically teach a polymer-based non-scented odor control component.
	Chau teaches polymer-based non-scented odor control component (See abstract - "The present invention relates to encapsulated activated carbon and a method of preparing the same to protect the structure of the activated carbon and preserve the odor absorbing capability of the activated carbon particles. Particularly, the present invention is directed to a polymer article having odor absorption capabilities comprising a film comprising a matrix polymer and activated carbon particles at least partially encapsulated with a non-water soluble amorphous polymer, wherein the non-water soluble amorphous polymer is incompatible with the matrix polymer. The polymer article can be a bag." See further col 3, ln 33-43; in particular ln 33-35 - "The methods and compositions presented herein generally are intended for melt processing, although other similar or suitable polymer processing is contemplated...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Binger to incorporate the teachings of Chau to utilize a polymer-based non-scented odor control component (a polymer encapsulated activated carbon particle) in addition to the odor control component taught by Binger with the motivation of protecting and preserving the odor absorbing capability of activated carbon introduced into a bag, as recognized by Chau in col 3, ln 33-43.

Regarding claim 6, Binger further discloses applying an additional odor control component to the thermoplastic film layer at a location that is different from a location of the polymer-based non-scented odor control component (See ¶ [0035] - "As shown in FIG. 7, the fragrance application operation 94 comprises putting the folded web 92 through a set of separating rollers 96 with a fluid applicator 98 between the two layers 86, 88 of the folded web 92. The fluid applicator 98 can disperse a fluid 99 such as a liquid additive, a fragrance, a malodor control agent, a fragrance release inhibitor, or a combination thereof on to the interior surfaces of the folded web 92. After fluid application, the two layers 86, 88 are brought together for further processing, such as a drawstring insertion operation 102 shown in FIG. 6..." describing the additional application of an odor control component to the inside of the web).

Regarding claim 7, Binger further discloses applying the additional odor control component to the thermoplastic film layer comprises applying a scented odor control component to the thermoplastic film layer (See ¶ [0035] - "As shown in FIG. 7, the fragrance application operation 94 comprises putting the folded web 92 through a set of separating rollers 96 with a fluid applicator 98 between the two layers 86, 88 of the folded web 92. The fluid applicator 98 can disperse a fluid 99 such as a liquid additive, a fragrance, a malodor control agent, a fragrance release inhibitor, or a combination thereof on to the interior surfaces of the folded web 92..." describing the additional application of an odor control component to the inside of the web).

Regarding claim 8, Binger as modified by Chau teaches a method for making a bag (see Fig 6) incorporating an odor control component (see abstract).
	Binger further teaches forming a multi-layer sidewall utilizing the thermoplastic film layer and an additional thermoplastic film layer (see ¶ [0022] – “The webs or films of the invention can be made by a conventional flat or tubular cast extrusion or coextrusion, or other suitable process such as a blown film process to produce monolayer, bilayer, trilayer or multilayer films…”);
wherein disposing the polymer-based non-scented odor control component comprises disposing the polymer-based non-scented odor control component between the thermoplastic film layer and the additional thermoplastic film layer (Binger as modified by Chau teaches the use of an encapsulated activated carbon material embedded into a plastic film for use in a method for making a bag. Therefore, when a multi-layered material is used, the odor control component is disposed between the film layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a multi-layered sidewall with an additional thermoplastic film layer in the method of forming a bag as disclosed by Binger with the motivation that having multi-layered materials in the formation of bags would increase the strength and durability of the resulting bag – a desired result in the field of trash bags.

Regarding claim 9, Binger teaches a method of manufacturing a thermoplastic bag (See Figs 1 and 6), comprising:
applying an odor control component proximate a top edge of a thermoplastic film layer (See ¶ [0025] - "...In this configuration, any liquid additive, fragrance, malodor control agent, fragrance release inhibitor, or a combination thereof concentrated in the hem area, the draw tape, the interior of the bag, or the bottom of the bag is localized near the source of malodors." See further ¶ [0037] describing applying an odor control component to the interior of the thermoplastic film);
folding a top portion of the thermoplastic film layer back on the thermoplastic film layer (See Fig 2 illustrating a top portion of the thermoplastic film layer {#570} being folded over back onto the film layer. See further ¶ [0024] - "...The hem in a draw tape bag is formed by two layers of film which are fused together to create a hem seal. The hem seal is typically created by heating the film until it melts and then fusing the two layers together. Heat sealing operations typically create a strong bond which cannot be separated without destroying the film, otherwise known as a destructive bond. Draw tape bags and methods for making draw tape bags are described in U.S. Pat. Nos. 4,867,735, 4,966,059, and 5,006,380 which are incorporated herein by reference..." & ¶ [0031]. See further ¶ [0025] - "...The hem 470 may further define a passageway 472, which is at least partially enclosed, as show in FIG. 2. Referring to FIG. 2, the hem 570 may be formed by folding an upper portion 592 of the back wall 520 of the bag 400 onto the inside surface 404 of the bag 400, and sealing it thereto at the hem seal 458...");
and forming a hem seal  (Fig 2, #458) that secures the folded top portion of the thermoplastic film layer and defines a draw tape sleeve (Fig 2, #472) and a hem skirt (See Fig 2 for the hem skirt. See ¶ [0025] - "...Referring to FIG. 2, the hem 570 may be formed by folding an upper portion 592 of the back wall 520 of the bag 400 onto the inside surface 404 of the bag 400, and sealing it thereto at the hem seal 458..."), wherein folding the top portion places the odor control component within the draw tape sleeve (See ¶ [0025] - "...In this configuration, any liquid additive, fragrance, malodor control agent, fragrance release inhibitor, or a combination thereof concentrated in the hem area, the draw tape, the interior of the bag, or the bottom of the bag is localized near the source of malodors.").
	Binger does not specifically teach a polymer-based non-scented odor control component.
	Chau teaches polymer-based non-scented odor control component (See abstract - "The present invention relates to encapsulated activated carbon and a method of preparing the same to protect the structure of the activated carbon and preserve the odor absorbing capability of the activated carbon particles. Particularly, the present invention is directed to a polymer article having odor absorption capabilities comprising a film comprising a matrix polymer and activated carbon particles at least partially encapsulated with a non-water soluble amorphous polymer, wherein the non-water soluble amorphous polymer is incompatible with the matrix polymer. The polymer article can be a bag." See further col 3, ln 33-43; in particular ln 33-35 - "The methods and compositions presented herein generally are intended for melt processing, although other similar or suitable polymer processing is contemplated...").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Binger to incorporate the teachings of Chau to utilize a polymer-based non-scented odor control component (a polymer encapsulated activated carbon particle) in addition to the odor control component taught by Binger with the motivation of protecting and preserving the odor absorbing capability of activated carbon introduced into a bag, as recognized by Chau in col 3, ln 33-43.

Regarding claim 11, Binger as modified by Chau teaches a method for making a bag (see Fig 6) incorporating an odor control component (see abstract).
	Binger further teaches a method for making a bag utilizing a multi-layered sidewall by placing an additional thermoplastic film layer over the thermoplastic film layer (see ¶ [0022] – “The webs or films of the invention can be made by a conventional flat or tubular cast extrusion or coextrusion, or other suitable process such as a blown film process to produce monolayer, bilayer, trilayer or multilayer films…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a multi-layered sidewall with an additional thermoplastic film layer in the method of forming a bag as disclosed by Binger with the motivation that having multi-layered materials in the formation of bags would increase the strength and durability of the resulting bag – a desired result in the field of trash bags.

Regarding claim 12, Binger further teaches folding the top portion of the thermoplastic film layer back on the thermoplastic film layer comprising folding the top portion of the thermoplastic film layer and a top portion of the additional thermoplastic film layer together back on the multi-layer sidewall (Binger as modified above to teach a method for forming bags using a multi-layered thermoplastic film further teaches folding the top portion of the film layer back onto the thermoplastic film layer as shown in the formed hem in Fig 2).

Regarding claim 13, Binger teaches does not specifically teach wherein the polymer-based non-scented odor control component comprises an adhesive material that bonds the thermoplastic film layer to the additional thermoplastic film layer.
	Chau teaches wherein the polymer-based non-scented odor control component comprises an adhesive material that bonds the thermoplastic film layer to the additional thermoplastic film layer (See col 7, ln 26-28 describing the use of an adhesive layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Binger to incorporate the teachings of Chau to utilize an adhesive layer to bond the multi-layered thermoplastic material with the motivation of ensuring that the thermoplastic layers are rigidly bonded together during manufacturing of the bag.

Regarding claim 14, Binger further teaches disposing an additional odor control component on the thermoplastic film layer at a location that is different from a location of the polymer-based non-scented odor control component (See ¶ [0035] - "As shown in FIG. 7, the fragrance application operation 94 comprises putting the folded web 92 through a set of separating rollers 96 with a fluid applicator 98 between the two layers 86, 88 of the folded web 92. The fluid applicator 98 can disperse a fluid 99 such as a liquid additive, a fragrance, a malodor control agent, a fragrance release inhibitor, or a combination thereof on to the interior surfaces of the folded web 92. After fluid application, the two layers 86, 88 are brought together for further processing, such as a drawstring insertion operation 102 shown in FIG. 6..." describing the additional application of an odor control component to the inside of the web).

Regarding claim 15, Binger further teaches disposing the additional odor control component on the thermoplastic film layer comprises disposing a scented odor control component on the thermoplastic film layer (See ¶ [0027] describing the use of fragrance in addition to a 'malodor control agent.' See further ¶'s [0031] & [0035] describing the application of the fragrance to the webs of material during processing).

Regarding claim 16, Binger further teaches folding the top portion places the polymer-based non-scented odor control component within the draw tape sleeve proximate to side seals (Binger as modified by Chau teaches the use of a polymer-based non-scented odor control component incorporated into a bag. Binger further teaches a hem seal as shown in Fig 2 illustrating a top portion of the thermoplastic film layer {#570} being folded over back onto the film layer. See further ¶ [0024] - "...The hem in a draw tape bag is formed by two layers of film which are fused together to create a hem seal. The hem seal is typically created by heating the film until it melts and then fusing the two layers together. Heat sealing operations typically create a strong bond which cannot be separated without destroying the film, otherwise known as a destructive bond. Draw tape bags and methods for making draw tape bags are described in U.S. Pat. Nos. 4,867,735, 4,966,059, and 5,006,380 which are incorporated herein by reference..." & ¶ [0031]. See further ¶ [0025] - "...The hem 470 may further define a passageway 472, which is at least partially enclosed, as show in FIG. 2. Referring to FIG. 2, the hem 570 may be formed by folding an upper portion 592 of the back wall 520 of the bag 400 onto the inside surface 404 of the bag 400, and sealing it thereto at the hem seal 458... In this configuration, any liquid additive, fragrance, malodor control agent, fragrance release inhibitor, or a combination thereof concentrated in the hem area, the draw tape, the interior of the bag, or the bottom of the bag is localized near the source of malodors.").

Regarding claim 17, Binger further teaches wherein the polymer-based non-scented odor control component is configured to activate upon pulling of a draw tape within the draw tape sleeve (Binger as modified by Chau teaches the use of a polymer-based non-scented odor control component incorporated into a bag. Binger further teaches that the odor control component is located within the draw tape section as described in ¶ [0025] - "...In this configuration, any liquid additive, fragrance, malodor control agent, fragrance release inhibitor, or a combination thereof concentrated in the hem area, the draw tape, the interior of the bag, or the bottom of the bag is localized near the source of malodors." Therefore, when the bag is closed via drawing of the draw tape, the odor control component is "activated").

Regarding claim 18, Binger teaches a method of manufacturing a thermoplastic bag (See Figs 1 and 6), comprising:
applying an odor control component proximate a top edge of a thermoplastic film layer (See ¶ [0025] - "...In this configuration, any liquid additive, fragrance, malodor control agent, fragrance release inhibitor, or a combination thereof concentrated in the hem area, the draw tape, the interior of the bag, or the bottom of the bag is localized near the source of malodors." See further ¶ [0037] describing applying an odor control component to the interior of the thermoplastic film);
folding a top portion of the thermoplastic film layer back on the thermoplastic film layer (See Fig 2 illustrating a top portion of the thermoplastic film layer {#570} being folded over back onto the film layer. See further ¶ [0024] - "...The hem in a draw tape bag is formed by two layers of film which are fused together to create a hem seal. The hem seal is typically created by heating the film until it melts and then fusing the two layers together. Heat sealing operations typically create a strong bond which cannot be separated without destroying the film, otherwise known as a destructive bond. Draw tape bags and methods for making draw tape bags are described in U.S. Pat. Nos. 4,867,735, 4,966,059, and 5,006,380 which are incorporated herein by reference..." & ¶ [0031]. See further ¶ [0025] - "...The hem 470 may further define a passageway 472, which is at least partially enclosed, as show in FIG. 2. Referring to FIG. 2, the hem 570 may be formed by folding an upper portion 592 of the back wall 520 of the bag 400 onto the inside surface 404 of the bag 400, and sealing it thereto at the hem seal 458...");
and forming a hem seal (Fig 2, #458) that secures the folded top portion of the thermoplastic film layer and defines a draw tape sleeve (Fig 2, #472) and a hem skirt (See Fig 2 for the hem skirt. See ¶ [0025] - "...Referring to FIG. 2, the hem 570 may be formed by folding an upper portion 592 of the back wall 520 of the bag 400 onto the inside surface 404 of the bag 400, and sealing it thereto at the hem seal 458..."), wherein folding the top portion places the odor control component between the hem skirt and the thermoplastic film layer (See ¶ [0025] - "...In this configuration, any liquid additive, fragrance, malodor control agent, fragrance release inhibitor, or a combination thereof concentrated in the hem area, the draw tape, the interior of the bag, or the bottom of the bag is localized near the source of malodors.").
	Binger does not specifically teach a polymer-based non-scented odor control component.
	Chau teaches polymer-based non-scented odor control component (See abstract - "The present invention relates to encapsulated activated carbon and a method of preparing the same to protect the structure of the activated carbon and preserve the odor absorbing capability of the activated carbon particles. Particularly, the present invention is directed to a polymer article having odor absorption capabilities comprising a film comprising a matrix polymer and activated carbon particles at least partially encapsulated with a non-water soluble amorphous polymer, wherein the non-water soluble amorphous polymer is incompatible with the matrix polymer. The polymer article can be a bag." See further col 3, ln 33-43; in particular ln 33-35 - "The methods and compositions presented herein generally are intended for melt processing, although other similar or suitable polymer processing is contemplated...").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Binger to incorporate the teachings of Chau to utilize a polymer-based non-scented odor control component (a polymer encapsulated activated carbon particle) in addition to the odor control component taught by Binger with the motivation of protecting and preserving the odor absorbing capability of activated carbon introduced into a bag, as recognized by Chau in col 3, ln 33-43.

Regarding claim 20, Binger further teaches wherein applying the polymer-based non-scented odor control component proximate the top edge of the thermoplastic film layer comprises applying an odor control strip proximate the top edge of the thermoplastic film layer (Binger as modified by Chau teaches the use of a polymer-based non-scented odor control component incorporated into a bag. Binger further teaches a hem seal as shown in Fig 2 illustrating a top portion of the thermoplastic film layer {#570} being folded over back onto the film layer. See further ¶ [0024] - "...The hem in a draw tape bag is formed by two layers of film which are fused together to create a hem seal. The hem seal is typically created by heating the film until it melts and then fusing the two layers together. Heat sealing operations typically create a strong bond which cannot be separated without destroying the film, otherwise known as a destructive bond. Draw tape bags and methods for making draw tape bags are described in U.S. Pat. Nos. 4,867,735, 4,966,059, and 5,006,380 which are incorporated herein by reference..." & ¶ [0031]. See further ¶ [0025] - "...The hem 470 may further define a passageway 472, which is at least partially enclosed, as show in FIG. 2. Referring to FIG. 2, the hem 570 may be formed by folding an upper portion 592 of the back wall 520 of the bag 400 onto the inside surface 404 of the bag 400, and sealing it thereto at the hem seal 458... In this configuration, any liquid additive, fragrance, malodor control agent, fragrance release inhibitor, or a combination thereof concentrated in the hem area, the draw tape, the interior of the bag, or the bottom of the bag is localized near the source of malodors.").

Regarding claim 21, Binger further teaches an additional odor control component disposed at a location that is different from a location of the polymer-based non- scented odor control component (See ¶ [0035] - "As shown in FIG. 7, the fragrance application operation 94 comprises putting the folded web 92 through a set of separating rollers 96 with a fluid applicator 98 between the two layers 86, 88 of the folded web 92. The fluid applicator 98 can disperse a fluid 99 such as a liquid additive, a fragrance, a malodor control agent, a fragrance release inhibitor, or a combination thereof on to the interior surfaces of the folded web 92. After fluid application, the two layers 86, 88 are brought together for further processing, such as a drawstring insertion operation 102 shown in FIG. 6..." describing the additional application of an odor control component to the inside of the web).

Regarding claim 22, Binger further teaches wherein the additional odor control component comprises a scented odor control component (See ¶ [0027] describing the use of fragrance in addition to a 'malodor control agent.' See further ¶'s [0031] & [0035] describing the application of the fragrance to the webs of material during processing).

Claims 4-5, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Binger in view of Chau, and in further view of Woo (US 2011/0150817 A1).
Regarding claim 4, Binger as modified by Chau teaches a method of manufacturing a bag (Binger – Figs 1, 2, & 6) utilizing a polymer-based non-scented odor control component (Chau – polymer-encapsulated activated carbon particles embedded into a polymer matrix {see col 2, ln 15-25}).
Binger in view of Chau further teaches that the polymer-based non-scented odor control component is applied proximate the top edge of the thermoplastic film layer (See Binger, ¶ [0025] – “… In this configuration, any liquid additive, fragrance, malodor control agent, fragrance release inhibitor, or a combination thereof concentrated in the hem area, the draw tape, the interior of the bag, or the bottom of the bag is localized near the source of malodors.”).
	However, Binger as modified by Chau does not specifically teach that the polymer-based non-scented odor control component is a polyethylenimine component.
	Woo teaches the use of a polyethylenimine component as a polymer-based non-scented odor control component (See ¶ [0017] - [0018] describing the use of polyethylenimine as a polymer-based non-scented odor control component).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Binger in view of Chau to incorporate the teachings of Woo to include the use of polyethylenimine as the polymer to encapsulate the activated carbon particles of Chau comprising the polymer-based non-scented odor control component, with the motivation that polyethylenimine has available functional groups that has the affinity to neutralize malodor components, as recognized by Woo in ¶ [0017]. Further, one of ordinary skill in the art would recognize that such a substitution would require only routine skill in the art to perform. Indeed, as described by Chau in col 4, ln 21 the requirements for the encapsulating material is a “rigid, permeable polymer,” of which polyethylenimine fulfills the requirements.

Regarding claim 5, Binger in view of Chau and in further view of Woo teaches the formation of a hem (Fig 2, #458) by bonding the thermoplastic film layer (Binger as modified by Chau and further modified by Woo teaches the use of polyethylenimine {from Woo} encapsulated activated carbon {from Chau} in the manufacture of bags {from Binger} with a hem seal).

Regarding claim 10, Binger as modified by Chau teaches a method of manufacturing a bag (Binger – Figs 1, 2, & 6) utilizing a polymer-based non-scented odor control component (Chau – polymer-encapsulated activated carbon particles embedded into a polymer matrix {see col 2, ln 15-25}).
Binger in view of Chau further teaches that the polymer-based non-scented odor control component is applied proximate the top edge of the thermoplastic film layer (See Binger, ¶ [0025] – “… In this configuration, any liquid additive, fragrance, malodor control agent, fragrance release inhibitor, or a combination thereof concentrated in the hem area, the draw tape, the interior of the bag, or the bottom of the bag is localized near the source of malodors.”).
	However, Binger as modified by Chau does not specifically teach that the polymer-based non-scented odor control component is a polyethylenimine component.
	Woo teaches the use of a polyethylenimine component as a polymer-based non-scented odor control component (See ¶ [0017] - [0018] describing the use of polyethylenimine as a polymer-based non-scented odor control component).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Binger in view of Chau to incorporate the teachings of Woo to include the use of polyethylenimine as the polymer to encapsulate the activated carbon particles of Chau comprising the polymer-based non-scented odor control component, with the motivation that polyethylenimine has available functional groups that has the affinity to neutralize malodor components, as recognized by Woo in ¶ [0017]. Further, one of ordinary skill in the art would recognize that such a substitution would require only routine skill in the art to perform. Indeed, as described by Chau in col 4, ln 21 the requirements for the encapsulating material is a “rigid, permeable polymer,” of which polyethylenimine fulfills the requirements.

Regarding claim 19, Binger as modified by Chau teaches a method of manufacturing a bag (Binger – Figs 1, 2, & 6) utilizing a polymer-based non-scented odor control component (Chau – polymer-encapsulated activated carbon particles embedded into a polymer matrix {see col 2, ln 15-25}).
Binger in view of Chau further teaches that the polymer-based non-scented odor control component is applied proximate the top edge of the thermoplastic film layer (See Binger, ¶ [0025] – “… In this configuration, any liquid additive, fragrance, malodor control agent, fragrance release inhibitor, or a combination thereof concentrated in the hem area, the draw tape, the interior of the bag, or the bottom of the bag is localized near the source of malodors.”).
	However, Binger as modified by Chau does not specifically teach that the polymer-based non-scented odor control component is a polyethylenimine component.
	Woo teaches the use of a polyethylenimine component as a polymer-based non-scented odor control component (See ¶ [0017] - [0018] describing the use of polyethylenimine as a polymer-based non-scented odor control component).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Binger in view of Chau to incorporate the teachings of Woo to include the use of polyethylenimine as the polymer to encapsulate the activated carbon particles of Chau comprising the polymer-based non-scented odor control component, with the motivation that polyethylenimine has available functional groups that has the affinity to neutralize malodor components, as recognized by Woo in ¶ [0017]. Further, one of ordinary skill in the art would recognize that such a substitution would require only routine skill in the art to perform. Indeed, as described by Chau in col 4, ln 21 the requirements for the encapsulating material is a “rigid, permeable polymer,” of which polyethylenimine fulfills the requirements.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited for prior art disclosing various methods of making bags, incorporating odor control components into methods of making bags, or for various odor control components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731